DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments,  filed 12/10/2021, with respect to the rejection(s) in view of Mencel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Allmendinger et al. US20120312074.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 7, 8, 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mencel et al. US20160209081  in view of Lorenson et al. US20160161147 and in view of  Allmendinger et al. US20120312074.
Regarding claim 1, Mencel et al. US20160209081 discloses a flameless heater system, comprising: 
an energy source comprising a diesel engine (Fig. 2, engine 30) configured to create volumes of air; 
a hydraulic system to control engine loading for heat generation and for air moving (¶40-¶42, Fig. 2, oil tank 80, pump 82, etc.); and 

wherein the control system further comprises: 
one or more air sensors operatively coupled to the control system (Mencel, ¶46), 

Mencel does not expressly disclose 
the one or more air sensors being configured to measure a velocity associated with the flameless heater system, 
wherein the one or more air sensors detect a quality of air by measuring an amount of particulate matter in a particular volume of space.

Lorenson et al. US20160161147 teaches a flameless heater system comprising an air sensor configured to measure a velocity associated with the flameless heater system (sensor 32 ¶39). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a speed sensor as taught by Lorenson since doing so amounts to a known technique for monitoring and controlling flameless heater systems with the known predictable result of measuring fan speed. 
Allmendinger et al. US20120312074 teaches as air sensor to detect a quality of air by measuring an amount of particulate matter in a particular volume of space for use with the control system of a diesel engine (abstract, ¶44, ¶71, Fig. 1) thereby allowing detection of emissions so that leagal limits can be maintained (¶84, ¶1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Mencel with a particulate matter sensor as taught y Allmendinger since doing so 

Regarding claim 4, Mencel does not expressly disclose the flameless heater system of claim 1, further comprising: a speed system comprising a variable speed hydraulic motor, the variable speed hydraulic motor to independently adjust a rotational speed of a rotating structure.
Lorenson et al. US20160161147 teaches a flameless heater system comprising a variable speed hydraulic motor the variable speed hydraulic motor to independently adjust a rotational speed of a rotating structure (¶42, ¶46)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a variable speed motor as taught by Lorenson since doing so amounts to a known technique for improving similar systems in the art with the known predictable result of powering and controlling fan speed. 
Regarding claim 5, the previously combined references teach the flameless heater system of claim 1, wherein the hydraulic system further comprises: one or more hydraulic pumps coupled to the diesel engine, the one or more hydraulic pumps to control [[a]]the fuel burn rate of the flameless heater system (Mencel, fuel pump 50).
Regarding claim 6, Mencel further teaches the flameless heater system of claim 1, further comprising: an air system comprising a fan, the fan to facilitate air moving within the flameless heater system (Mencel, Fan 8).
Mencel does not expressly disclose a variable speed hydraulic fan motor, and the variable speed hydraulic fan motor to control fan speed of the fan.
Lorenson et al. US20160161147 teaches a flameless heater system comprising a variable speed hydraulic fan motor, the fan to facilitate air moving within the flameless heater system and the variable speed hydraulic fan motor to control fan speed of the fan (¶42, ¶46)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a variable speed motor as taught by Lorenson since doing so amounts to a known technique for improving similar systems in the art with the known predictable result of powering and controlling fan speed. 
Regarding claim 7, the previously combined references teach the flameless heater system of claim 1, further comprising: a temperature monitoring system to measure one or more of an air inlet temperature, a cabinet temperature, a fan inlet temperature, a discharge air temperature, or a remote probe temperature (Mencel, (¶46, ¶47)..
Regarding claim 8, the previously combined references teach the flameless heater system of claim 1, further comprising: a heat transfer system, the heat transfer system to move a heated volume of air from the diesel engine (Mencel, 324 34, or 36).
Regarding claim 9, the previously combined references teach the flameless heater system of claim 8, wherein the heat transfer system is configured to move the heated volume of air from one or more of a heating system, an air system, the hydraulic system, a speed system, a braking system, a temperature system, the heat transfer system, or the control system (Mencel 324 34, or 36).
Regarding claim 10, the previously combined references teach the flameless heater system of claim 1, further comprising: a telematics system operatively coupled to the control system, the telematics system to transmit and receive parameters associated with the flameless heater system (Mencel, ¶45, expansion modules 185, 186 and/or 187).
Regarding claim 12, the modified Mencel teaches the flameless heater system of claim 1, wherein the control system further comprises: 

one or more speed sensors operatively coupled to the control system, the one or more speed sensors being configured to measure a speed of a rotating structure associated with the flameless heater system (Mencel, (¶46); and
one or more temperature sensors operatively coupled to the control system, the one or more temperature sensors being configured to measure one or more temperatures associated with the flameless heater system (Mencel, ¶46, ¶47).
Mencel does not expressly disclose one or more braking sensors operatively coupled to the control system, the one or more braking sensors being configured to measure an amount of engine loading associated with the flameless heater system.
Lorenson et al. US20160161147 teaches a flameless heater system comprising a load sensor or indicator (¶46). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a load sensor and/or load indicator as taught by Lorenson since doing so amounts to a known technique for monitoring and controlling flameless heater systems with the known predictable result of measuring load on the engine. 


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mencel et al. US20160209081  in view of Lorenson et al. US20160161147 and in view of  Allmendinger et al. US20120312074 and in view of Burckhardt US2949047.
Regarding claim 2, Mencel does not expressly disclose the flameless heater system of claim 1, further comprising: 
a magnetic braking system comprising a magnet arm actuator and a pivoting magnet arm, the magnet arm actuator to position the pivoting magnet arm to exert a desired magnetic force on a rotating structure.
Burckhardt US2949047 teaches a transmission unit for use with engines comprising a magnetic braking system comprising a magnet arm actuator (Fig. 3, 41) and a pivoting magnet arm (Fig. 3, lever 40), the magnet arm actuator to position the pivoting magnet arm to exert a desired magnetic force on a rotating structure (seen in Fig. 3, Col. 9 Ln. 30-55).  Burckhardt teaches that this configuration provides an improved transmission with hydrodynamic braking (Col. 1 Ln. 15-25, Col 2Ln. 19-32). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a transmission as taught by Burckhardt since doing so amounts to a known technique in the field of engine transmissions with the known predictable results of providing an improved torque converter and hydrodynamic breaking.  
Regarding claim 3, the previously combined references teach the flameless heater system of claim 2, wherein the rotating structure comprises rotating disks that are interleaved between magnets of the pivoting magnet arm (Burckhardt, Fig. 3).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mencel et al. US20160209081  in view of Lorenson et al. US20160161147 and in view of  Allmendinger et al. US20120312074 and in view of Ito US5816495
Regarding claim 11, Mencel does not expressly disclose the flameless heater system of claim 1, further comprising: an alternator to convert energy produced by the diesel engine into electricity.
Ito US5816495 teaches a heating apparatus comprising an engine and a viscous heater (abstract) further including an alternator for charging a battery (Col. 14 Ln. 20-23). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an alternator as taught by Ito, since doing so amounts to a known technique for improving similar devices with the known predictable results of generating electricity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DEEPAK A DEEAN/               Examiner, Art Unit 3762                          

/AVINASH A SAVANI/               Primary Examiner, Art Unit 3762